Citation Nr: 0509560	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-11 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a further extension beyond the basic period of 
eligibility for a program of vocational rehabilitation 
training under the terms and conditions of Chapter 31, Title 
38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran had active service from February 1977 to May 
1978.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 decision by the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 2004, the veteran 
testified at a personal hearing before the undersigned.  


FINDINGS OF FACT

1.  The veteran has a serious employment handicap.

2.  The veteran has used over 48 months of Chapter 31 
vocational rehabilitation training.  

3.  The veteran has been rehabilitated to the point of 
employability.

4.  The veteran has been able to secure employment in the 
occupation for which training has been provided; the skills 
which the veteran developed in training for an occupation in 
which he is employed are adequate to maintain employment in 
that field; the veteran's service-connected disabilities have 
not worsened to the point that he is unable to perform the 
duties of the occupation for which he has been trained; the 
occupation in which the veteran completed training has not 
been found to be unsuitable due to the veteran's abilities 
and employment handicap. 


CONCLUSION OF LAW

The requirements for an extension of eligibility for a 
program of vocational rehabilitation training have not been 
met.  38 U.S.C.A. § 3695 (West 2002); 38 C.F.R. §§ 21.78 
(2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  Under the VCAA, VA has several notice 
requirements it must satisfy.  38 U.S.C.A. §§ 5102, 5103.  
Additionally, VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A.

However, the VCAA is inapplicable to claims such as the one 
decided herein.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the Court held that the VCAA, with its 
expanded duties, is not applicable to certain cases, pointing 
out that the statute at issue in their case was not found in 
Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  Likewise, the statute at issue in this 
matter is not found in Chapter 51, rather, it is found in 
Chapter 31.  

The veteran is service-connected for a left above the knee 
amputation, rated as 60 percent disabling; bipolar disorder, 
rated as 50 percent disabling; low back pain, rated as 40 
percent disabling; right hip pain, rated as 10 percent 
disabling; right ankle pain, rated as 10 percent disabling; 
right great toe callus, rated as 10 percent disabling; and 
patellofemoral syndrome of the right knee, rated as 10 
percent disabling.  His total combined rating is 100 percent 
which is permanent.  He is also in receipt of special monthly 
compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. 
§ 3.350(a).  

The veteran has participated in Chapter 31 vocational 
rehabilitation training over the years since the 1970's.  
During the 1970's, 1980's, and, most recently in 1996, the 
veteran's vocational rehabilitation training was interrupted 
by him on numerous occasions.  Thereafter, the training was 
discontinued.  As such, he never completed his undergraduate 
degree.  

In August 1999, the veteran applied to reenter vocational 
rehabilitation training.  The veteran's history was reviewed.  
It was noted that he wanted an opportunity to complete his 
Associate's of Arts (AA) degree and then be able to seek 
employment.  It was noted that he only needed one more class 
to complete his credits for that degree.  

It was further noted that the veteran had serious disability 
conditions which placed physical restrictions on him.  Also, 
he had a history of numerous failed attempts at vocational 
rehabilitation.  His work history was essentially nonexistent 
since service separation.  The prognosis for rehabilitation 
was poor.  However, it was noted that the veteran was very 
close to completing his AA degree.  With that degree, he had 
a chance, even if slight, of obtaining entry level employment 
and the concurrent sense of self-worth that gainful 
employment can bring.  He had completed substance abuse 
treatment and had been clean and sober for 2 years.  His 
physician supported his return to training for the time that 
it took to complete the degree and then his return to work.  
Resolving all doubt in the veteran's favor, the following 
determination was made in September 1999.  The veteran was 
found entitled to Chapter 31 vocational rehabilitation 
services for the reason that an impairment of employability 
was found to exist due to the veteran's service-connected 
disabilities, his lack of a college degree, and his lack of 
suitable civilian training.  These limitations left him with 
no significant identifiable marketable skills.  He had not 
overcome the impairment of his limitations via suitable 
employment.  Thus, an employment handicap was found to exist.  
Further, it was determined that he met the criteria for a 
serious employment handicap.  Feasibility of achieving a 
vocational goal was questioned, but reasonable doubt was 
resolved in the veteran's favor.  

An Individualized Written Rehabilitation Plan (IWRP) was 
developed with a goal of employment in the field of business 
management or a related occupation.  The objective was 
completion of 6 credits to allow the award of the AA degree 
in business management from Oklahoma Community College.  
Training would be followed by placement.  The plan stipulated 
that the veteran was seeking a job paying about $500 per 
week.  It was noted that the veteran wanted a Bachelor's of 
Arts degree, but that this could not be approved at this time 
due to his dismal record in vocational rehabilitation 
training and his over 20 years of unemployment.  He was told 
that it was time to complete training and seek employment.  
Cooperation was to be closely monitored.  

Thereafter, the veteran's completed his AA degree and began 
seeking employment.  It was noted at that time that, if the 
veteran was under-qualified, he would return to counseling to 
explore additional training/education to qualify for suitable 
employment.  

In a January 2000 statement, the veteran indicated that he 
wanted to continue training to achieve a Bachelor's of Arts 
degree.  He proposed that he had found a 14 month course that 
would enable him to earn this degree.  He stated that upon 
completion, he was virtually assured an "enhanced position" 
by his current employer.  In addition, he would be able to 
earn a higher salary which would benefit him and his family.  
He noted that he would need an extension for additional 
training, beyond his current eligibility of 8 months of 
remaining entitlement.  

In a February 2001 memorandum, the veteran's vocational 
rehabilitation counselor requested the concurrence of the 
vocational rehabilitation and employment officer for 
approving the extension of entitlement per 38 C.F.R. 
§ 21.78(c).  The veteran was approved for an extension of 
vocational rehabilitation training beyond 48 months.  He 
began training at Albright College.  

In an August 2001, Special Report of Training, it was noted 
that the veteran hoped to complete his degree by November 
2001.  

In September 2001, another IWRP was completed.  The program 
goal was employment in the field of counseling or a related 
field.  Objective One was complete the accelerated Bachelor's 
of Arts in Organized Behavior/Applied Psychology at Albright 
College.  The anticipated completion date was November 2001.  
Objective Two was obtain and maintain employment in the field 
of counseling/human services or related field.  The 
anticipated completion dated was May 2002.  

In a September 2001, Special Report of Training, the veteran 
indicated that he wanted to pursue a Master's degree in 
either counseling or business administration.  He stated that 
he needs such a degree in order to secure employment 
sufficient to meet his family's needs.  It was noted that the 
veteran was employed part-time with the Caron Foundation and 
with the Disabled American Veterans.  Correspondence from the 
Caron Foundation showed that with a Bachelor's degree, he 
would be able to apply for a counselor position or with a 
course completion, a therapist position.  The veteran 
indicated that he was seeking full-time employment with the 
Caron Foundation.

The vocational rehabilitation counselor reviewed the 
veteran's IWRP with him.  It was explained to him that this 
was an employment program with a goal of entry level 
employment in an occupation listed on the IWRP.  What the 
veteran was looking for was professional 
development/educational assistance.  He was told that he was 
seen as being employable upon his award of a Bachelor's 
degree.

In September 2001, the vocational rehabilitation panel 
reviewed the veteran's case.  It was noted that the veteran 
had admitted that he was employable with the Bachelor's 
degree, but maintained that it would not provide sufficient 
income for him and his family.  He was told that the Chapter 
31 program would have met its objective when he was awarded 
his Bachelor's degree and that the objective was preparing 
him for entry level employment in counseling or a related 
field, as noted on the IWRP.  What he was requesting was 
educational assistance, but he needed to go to work.  The 
vocational rehabilitation panel determined that the veteran 
was entitled to employment services to place him in suitable 
employment, possibly with his current employer.  

According to an October 2001, Special Report of Training, 
Albright College was contacted to determine what type of 
employment opportunities existed for graduates of the program 
in which the veteran was enrolled.  The answer was: Human 
Resources, Employment Training and Development, Human Service 
with Applied Psychology background, Management (several 
types), Supervisor (several types), and Personnel Services.  

According to an October 2001, Special Report of Training, the 
veteran stated that he was now leaning more towards 
employment than pursuit of a Master's degree.  He indicated 
that he had turned down an employment opportunity because he 
felt that the pay was too low.  He discussed additional work 
study opportunities, but was told that he needed to conduct 
his job search.  

In a December 2001 letter, the veteran stated that he wanted 
to continue in vocational rehabilitation training to earn a 
Master's degree in Business Administration in Health 
Management.  

According to a January 2002, Special Report of Training, the 
vocational rehabilitation counselor indicated that a labor 
market survey showed that employment opportunities existed 
for graduates of the program completed by the veteran with 
average salaries of over $33,000 per year.  The vocational 
rehabilitation panel indicated that there was no evidence 
that the veteran would not be suitably trained to participate 
and compete for employment opportunities in his occupational 
goal or related areas.  It was determined that the veteran 
was employable in the counseling field or a related field.  

In a January 2002 decision, the veteran was notified that his 
request for an extension for additional training in pursuant 
of a Master's degree was denied because the evidence showed 
that he would be employable in counseling or a related field 
with his Bachelor's degree in Organizational Behavior/Applied 
Psychology.  The veteran appealed that determination.  

In September 2004, the veteran was afforded a personal 
hearing before the undersigned.  At that hearing and in 
correspondence of record, the veteran presented his 
contentions.  He indicated that the overwhelming 
opportunities in the field of counseling and therapy 
requested advanced degrees.  His Bachelor's degree qualified 
him only for aid or support type of positions.  He reported 
that those positions required too much mobility considering 
his service-connected disabilities.  He indicated that he was 
currently working in family therapy which required him to go 
into the field.  He requested consideration of 38 C.F.R. 
§ 21.72(b)(2).  The veteran noted that although a Master's 
degree would not guarantee sedentary employment, his 
employment opportunities would be enhanced and would help 
offset competitive advantages against him.  


Analysis

The goal of a vocational rehabilitation program pursuant to 
Chapter 31 is, in pertinent part, to enable a veteran to 
become employed in a suitable occupation and to maintain 
suitable employment.  38 C.F.R. § 21.70.  Rehabilitation to 
the point of employability may include the services needed to 
train the veteran to the level generally recognized as 
necessary for entry into employment in a suitable 
occupational objective.  Where a particular degree, diploma, 
or certificate is generally necessary for entry into an 
occupation, the veteran shall be trained to that level.  38 
C.F.R. § 21.72(a)(2).

In general, the veteran, the counseling psychologist or the 
vocational rehabilitation specialist may request a change in 
the plan at any time.  A change in the statement of a long- 
range goal may only be made following a reevaluation of the 
veteran's rehabilitation program by the counseling 
psychologist; a change may be made when: (1) achievement of 
the current goal(s) is no longer reasonably feasible; or (2) 
the veteran's circumstances have changed or new information 
has been developed which makes rehabilitation more likely if 
a different long-range goal is established; and (3) the 
veteran fully participates and concurs in the change.  
However, any change in the total duration of a veteran's 
rehabilitation plan is subject to provisions on duration of a 
rehabilitation program described in 38 C.F.R. §§ 21.70-21.78.  
See 38 C.F.R. § 21.94.

VA will assist a veteran with a serious employment handicap 
to train to a higher level than is usually required to 
qualify in a particular occupation, when the veteran is 
preparing for a type of work in which the veteran will be at 
a definite disadvantage in competing with nondisabled persons 
for jobs, and additional training is needed to offset that 
disadvantage, when the number of feasible occupations are 
restricted, and additional training will enhance the 
veteran's employability in one of those occupations, or when 
the number of employment opportunities within feasible 
occupations are restricted.  38 C.F.R. § 21.72(b)(2).  The 
estimated duration of the period of training required to 
complete an original or amended IWRP may be extended when 
necessary.  Authorization of an extension is generally the 
responsibility of the counseling psychologist; any extension 
which will result in use of more than 48 months of 
entitlement must meet conditions described in 38 C.F.R. § 
21.78.  38 C.F.R. § 21.72(c)(2).

In this case, the veteran requests the application of 
38 C.F.R. § 21.72(b)(2).  However, as noted above, if a 
veteran seeks more than 48 months of training, certain 
criteria must be met.  As set forth below, they are not met 
in this case.  

The legal criteria governing the basic period of eligibility 
for Chapter 31 vocational rehabilitation training provide 
that the basic 12-year period of eligibility begins to run on 
the day that the VA notified the veteran of the existence of 
a compensable service- connected disability.  38 U.S.C.A. § 
3103(b)(3); 38 C.F.R. § 21.42(a).  In this case, the 12 year 
period expired on November 1, 1990, as he was initially 
notified on November 1, 1978.  

After the expiration of the basic period of eligibility, 38 
U.S.C.A. § 3103(c) permits a veteran to obtain Chapter 31 
benefits after the basic 12-year statutory period of 
eligibility in certain circumstances.  In any event, a 
serious employment handicap is required.  38 U.S.C.A. § 
3103(c); 38 C.F.R. § 21.44.  The veteran in this case has a 
serious employment handicap and he has been afforded 
additional training.  However, generally a veteran has a 
total of 48 months of educational benefits.  See 38 U.S.C.A. 
§ 3695.  In this case, the veteran has used his 48 months.  
In addition, he has already been afforded an extension per 
38 C.F.R. § 21.78(c).  Nevertheless, further training may be 
authorized.  

38 U.S.C.A. § 3695 and 38 C.F.R. § 21.78 permit VA to grant 
vocational rehabilitation benefits under Chapter 31 in excess 
of the basic 48-month period of entitlement under certain 
circumstances when the veteran has a serious employment 
handicap and he or she has not been rehabilitated to the 
point of employability.  Additional Chapter 31 services may 
be provided beyond the 48 months for the number of months 
necessary to complete a rehabilitation program for a veteran 
with a serious employment handicap under the following 
conditions: (1) to enable the veteran to complete a period of 
rehabilitation to the point of employability; (2) to provide 
an extended evaluation in cases in which the total period 
needed for an extended evaluation and for rehabilitation to 
the point of employability would exceed 48 months; (3) to 
provide a program of independent living services, including 
cases in which achievement of a vocational goal becomes 
feasible during or following a program of independent living 
services.  See 38 C.F.R. § 21.78(c).  

In this case, following an extension beyond 48 months of 
training for the veteran to obtain his Bachelor's degree, he 
obtain employment and it was determined by his vocational 
rehabilitation counselor that he has been rehabilitated to 
the point of employability.  The veteran admits that he is 
employable.  However, he still seeks an advanced Master's 
degree.  

Following rehabilitation to the point of employability, VA 
regulation provides the following for an extension: (i) the 
veteran has been unable to secure employment in the 
occupation for which training has been provided despite 
intensive efforts on the part of the VA and the veteran, and 
a period of retraining or additional training is needed; (ii) 
The skills which the veteran developed in training for an 
occupation in which he or she was employed are no longer 
adequate to maintain employment in that field and a period of 
retraining is needed; (iii) the veteran's service-connected 
disability has worsened to the point that he or she is unable 
to perform the duties of the occupation for which the veteran 
has been trained, and a period of training in the same or 
different field is required; (iv) the occupation in which the 
veteran previously completed training is found to be 
unsuitable due to the veteran's abilities and employment 
handicap.  38 C.F.R. §§ 21.78(c)(4).  

The Board finds that these criteria are not met.  

The veteran has not been unable to secure employment in the 
occupation for which training has been provided.  The veteran 
has secured employment in his trained field.  

The veteran contends that he needs additional training to be 
more than an aid or support counselor.  However, the skills 
which the veteran developed in training for an occupation in 
which he was employed are adequate to maintain employment in 
that field.  The veteran was trained for entry level 
employment in the field of counseling or a related field.  He 
has obtained such employment.  He has a Bachelor's of Arts in 
Organized Behavior/Applied Psychology at Albright College.  A 
labor market survey showed that employment opportunities 
existed for graduates of the program completed by the veteran 
with average salaries of over $33,000 per year.  The 
vocational rehabilitation panel indicated that there was no 
evidence that the veteran would not be suitably trained to 
participate and compete for employment opportunities in his 
occupational goal or related areas.  It was determined that 
the veteran was employable in the counseling field or a 
related field.  As noted, he has achieved employment which is 
consistent with his training.  

The veteran maintains that his service-connected disability 
render him unable to satisfactorily perform field work which 
is required of him in his current position.  He indicated 
that additional training with a higher degree may mean more 
opportunity for sedentary employment.  The evidence does not 
show that the veteran's service-connected disabilities have 
worsened to the point that he is unable to perform the duties 
of the occupation for which he has been trained, and a period 
of training in the same or different field is required nor 
does it show that the occupation in which the veteran 
previously completed training is found to be unsuitable due 
to the veteran's abilities and employment handicap.  The 
veteran seeks a higher degree for a higher potential salary.  
He admits this fact.  There is no guarantee that the higher 
degree he seeks will result in sedentary employment.  He has 
offered no support for this assertion.  It is merely 
speculative.  The Board appreciates that he has significant 
physical impairments.  This is why he has a serious 
employment handicap and has already been afforded training in 
excess of 12 years and in excess of 48 months.  There is no 
evidence whatsoever that supports a finding that affording 
the veteran training in a Master's program will in any way 
alleviate the medical limitations that he possesses.  It is 
clear from an overall review of all of the correspondence and 
training reports of record that the veteran's motivation for 
additional training is so that he may obtain a higher paying 
occupation in the same field in which he is currently 
employed.  While that is certainly an commendable goal, 
vocational rehabilitation services has satisfied its training 
obligation to the veteran in this case.  He is employed in 
his chosen field.  He has made allegations of having physical 
difficulties in his field, but has provided no support.  He 
claims that a Master's degree will change this scenario, but 
again, he provides no support for his statements.  

In sum, the veteran used his 48 months of entitlement to 
Chapter 31 benefits.  He was afforded an extension to obtain 
his Bachelor's of Arts degree so that he could obtain 
employment with that degree.  He did so.  The veteran has 
been rehabilitated to the point of employability.  He now 
wants another extension for a Master's degree.  The Board 
does not find that the criteria for a further extension 
beyond the basic period of eligibility for a program of 
vocational rehabilitation training under the terms and 
conditions of Chapter 31, Title 38, United States Code, are 
met, for the reasons set forth above.  

When all the evidence is assembled, the VA is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In 
this case, the Board finds the preponderance of the evidence 
is against the veteran's claim.


ORDER

Entitlement to a further extension beyond the basic period of 
eligibility for a program of vocational rehabilitation 
training under the terms and conditions of Chapter 31, Title 
38, United States Code, is denied.  



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


